                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




RICHARD W. SALMON,                                            No. 2:19-cv-01878-AC

                       Plaintiff,                             ORDER

       v.

MARCIA G. VENTURA, Statewide Inmate
ADA Coordinator,
                 Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Acosta issued a Findings and Recommendation on February 8, 2021, in

which he recommends that the Court grant Defendant’s Motion to Dismiss Plaintiff’s Amended

Complaint. F&R, ECF No. 20. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.



1 – ORDER
Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge Acosta’s Findings and Recommendation [No.20].

Accordingly, Defendant’s Motion to Dismiss Salmon’s Amended Complaint [No. 12] is granted.

Plaintiff’s Amended Complaint is dismissed with prejudice.

       IT IS SO ORDERED.



       DATED: __________________________.
                  July 8, 2021




                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




2 – ORDER
